Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment to the claims filed om 07/29/22 has been entered.
Response to Arguments
Applicant's arguments filed 07/29/22 have been fully considered but they are not persuasive. The applicant argument regarding 112 second paragraph rejection is not persuasive, it is not clear whether the claim requires applying on or more measure in pyrolysis chamber or in pre-pyrolysis chamber. 
The applicant argument regarding 35 US 103 rejection of claim 1 is not persuasive, in fact all of the claim 1, and 24 limitations have been addressed in the final office action. Shimosato teaches measuring pressure in pre-pyrolyzing chamber (12) and also in pyrolyzing (13) chambers [0024-0026]. Shimosato clearly teaches [0024-0026] conditioning in chamber 12, measuring pressure and also pyrolyzing in chamber 13 and measuring pressure there. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712